948 So. 2d 177 (2007)
Pam Rabalais Wife of/and Jerry M. RABALAIS, Sr.
v.
ST. TAMMANY PARISH SCHOOL BOARD and Littleton Risk Services, Inc.
Pam Rabalais Wife of/and Jerry M. Rabalais, Sr.
v.
Jeremy Williamson, XYZ Insurance Company, Terry Branch, National Automotive Insurance Company and Progressive Security Insurance Company.
No. 2006-C-2821.
Supreme Court of Louisiana.
January 26, 2007.
In re Rabalais, Pam et al.;Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial District Court Div. J, Nos. 1998-10688, 2000-10969; to the Court of Appeal, First Circuit, No(s). 2006 CA 0046, 2006 CA 0045.
Denied.